Citation Nr: 0001286	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The appellant had active duty service from December 1942 to 
November 1945.  He was a prisoner of war (POW) of the German 
Government from September 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim of 
entitlement to service connection for vision loss, cortical 
cataracts and vertical diplopia, and increased the veteran's 
PTSD rating from 30 percent to 50 percent.  An appeal was 
received only as to the denial of service connection.  

Notwithstanding the RO's characterization of the claim as a 
claimed for service connection, for the reasons provided 
infra, the Board has determined that the issue is more 
accurately characterized as stated on the cover page of this 
decision.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1996, the RO 
denied a claim by the appellant for entitlement to service 
connection for "refractive error (previously claimed as 
vision loss)" and determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for cortical cataracts and vertical 
diplopia.

2.  The evidence received since the RO's July 1996 decision 
is not cumulative of other evidence of record, and is 
probative of the issue at hand.

3.  The claims file includes a medical diagnosis of an eye 
disorder related to mental and physical trauma sustained 
during service. 



CONCLUSIONS OF LAW

1.  The RO's July 1996 decision, which denied service 
connection for "refractive error (previously claimed as 
vision loss)" and determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for cortical cataracts and vertical 
diplopia is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's July 1996 decision, which denied service connection for 
"refractive error (previously claimed as vision loss)" and 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for cortical cataracts and vertical diplopia ,and 
the claim for an eye disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for an eye disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board initially notes that in an unappealed decision, 
dated in July 1996, the RO denied claims of entitlement to 
service connection for vision loss, cortical cataracts and 
vertical diplopia on a direct basis, see 38 C.F.R. § 3.303, 
and determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for "refractive error (previously claimed as 
vision loss)."  See 38 C.F.R. § 3.156 (1999).  Although a 
timely Notice of Disagreement was received, a timely 
Substantive Appeal was not received, and the RO's July 1996 
decision became final.  See 38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In December 1997, the veteran filed an application for what 
the RO characterized as "service connection for vision loss, 
cortical cataracts and vertical diplopia, secondary to 
service-connected post-traumatic stress disorder."  See 
38 C.F.R. § 3.310 (1999).   In December 1997, the RO denied 
the claim solely on an analysis under 38 C.F.R. § 3.310.   

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that pursuant to 38 C.F.R. 20.202, and the duty to 
assist under 38 U.S.C.A. 5107, the Board is required to 
review all issues which are reasonably raised from a liberal 
interpretation of the appellant's substantive appeal.  Meyers 
v. Derwinski, 1 Vet. App. 127 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991).  In this case, the evidence submitted by the 
veteran includes two letters from Kent K. Scholl, M.D., dated 
in September 1998 and March 1999, respectively.  In these 
letters, Dr. Scholl stated that the veteran weighed about 73 
pounds upon his liberation from captivity, and that he has 
had symptoms of an eye disorder (specifically, eye pain) 
since his service.  Dr. Scholl essentially indicated that the 
veteran currently has an eye condition that is related to 
hardships sustained during his period as a POW, to include 
exposure to very cold temperatures, malnutrition, and mental 
trauma.  

Although Dr. Scholl's letters are somewhat unclear as to the 
exact nature of the veteran's current eye disorder, and 
whether such eye condition is related directly to his service 
or to his PTSD, under the circumstances the Board is 
convinced that Dr. Scholl's statements are sufficient to 
raise the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for vision loss, cortical cataracts and vertical 
diplopia, as well as whether new and material evidence has 
been submitted to reopen a claim of service connection for 
"refractive error (previously claimed as vision loss 
"refractive error (previously claimed as vision loss)."  
The Board further finds that, given the overlapping nature 
and multitude of eye conditions claimed, the issue is more 
accurately characterized as whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for an eye disorder.

Therefore, given the foregoing, and notwithstanding the RO's 
denial of the claim (to the extent that it was based on 
secondary service connection) on the merits, the Board will 
consider whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for an eye disorder.  When a claimant seeks to reopen a claim 
based upon additional evidence, VA must perform a three-step 
analysis.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  First, VA must determine whether the evidence is new 
and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  See 
Elkins v. West, 12 Vet. App. at 213-214.  Accordingly, the 
Board must consider whether new and material evidence has 
been received since the RO's July 1996 decision.

In this case, the Board notes that in July 1996, the Board 
denied the veteran's claims after finding that the evidence 
did not show that any current vision loss, cortical cataracts 
or vertical diplopia was related to his service.  The RO also 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for "refractive error (previously claimed as 
vision loss) as the evidence received was duplicative.  
However, as previously noted, evidence received since the 
RO's July 1996 decision includes two letters from Dr. Scholl 
in which he essentially indicated that the veteran currently 
has an eye condition that is related to hardships sustained 
during his period as a POW, to include exposure to very cold 
temperatures, malnutrition, and mental trauma.  

Based on the foregoing, the Board finds that as this evidence 
was not of record at the time of the RO's July 1996 decision, 
and as this evidence contains competent opinions showing that 
the veteran has an eye disorder, and that such eye disorder 
is related to the veteran's service, this evidence is not 
cumulative, and is "new" within the meaning of Elkins, 
supra.  The Board further finds that as the evidence did not 
show that the veteran had an eye disorder that was related to 
his service at the time of the RO's July 1996 decision, the 
submitted evidence is probative of the issue at hand, and is 
material.  Accordingly, the Board finds that new and material 
evidence has been submitted.  The claim for an eye disorder 
is therefore reopened, and the Board proceeds with its review 
of the evidence on a de novo basis. 


II.  Service Connection

As a preliminary matter, the Board finds that as a decision 
on the issue which was initially on appeal (i.e., the RO's 
March 1998 denial of a claim for service connection for 
vision loss, cortical cataracts and vertical diplopia 
secondary to service-connected PTSD) could have a significant 
impact on the outcome of the issue of entitlement to service 
connection for an eye disorder, as outlined in Part I, supra, 
these issues are considered inextricably intertwined and must 
be decided together.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
The Board further finds that these issues should be combined, 
and are most accurately characterized as a claim of service 
connection for an eye disorder, to include as secondary to 
PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (1999).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F.3d 
1464 (1997); see also Reiber v. Brown, 7 Vet. App. 513 
(1995); Martin v. Derwinski, 1 Vet. App. 411 (1991) (applying 
well-grounded requirement to claims based on secondary 
service connection under 38 C.F.R. § 3.310(a)).  

In this case, the veteran's service medical records are 
remarkable for an induction examination report, dated in 
November 1942, which show that he was found to have simple 
myopia, bilateral, with 20/20 corrected vision.  The veteran 
was a POW of the German Government from September 1944 to 
April 1945.  No eye abnormalities, other than refractive 
error, were noted in the veteran's separation examination 
report, dated in November 1945.  

The post-service evidence includes a report from E. R. 
Torrence, M.D., dated in May 1952, who states that the 
veteran's diagnoses included "probable avitaminosis." In 
addition, as previously stated, the claims file contains two 
letters from Dr. Scholl, dated in September 1998 and March 
1999, respectively, in which Dr. Scholl essentially stated 
that the veteran has had symptoms of an eye disorder 
(specifically, eye pain) since his service, and that the 
veteran currently has an eye condition that is related to 
hardships sustained during his period as a POW, to include 
exposure to very cold temperatures, malnutrition, and mental 
trauma.  

As stated previously, Dr. Scholl's letters are somewhat 
unclear as to the exact nature of the veteran's current eye 
disorder, and whether such eye condition is related directly 
to his service or to his PTSD.  However, under the 
circumstances the Board is convinced that Dr. Scholl's 
statements are competent evidence which links the continuity 
of eye symptoms reported by the veteran to his service, see 
Savage v. Gober, 10 Vet. App. 488 (1997), such that the claim 
for an eye disorder is well-grounded.  38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
an eye disorder is well grounded, and to this extent, the 
appeal is granted subject to the following remand provisions.  


REMAND

Having submitted a well-grounded claim for an eye disorder, a 
remand is required in order to assist the veteran in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a). 

The Board initially notes that although it has determined 
that Dr. Scholl's letters are sufficient to reopen his 
previously denied claims, and to render the instant claim 
well-grounded, a review of Dr. Scholl's letters, dated in 
September 1998 and March 1999, shows that they are deficient 
in several respects.  Specifically, Dr. Scholl did not 
specify a diagnosis involving the veteran's eyes, and it is 
unclear as to whether Dr. Scholl is asserting whether the 
veteran has an eye disorder directly as a result of his 
service, or as a result of his PTSD.  Furthermore, Dr. 
Scholl's opinions are not supported by citation to clinical 
findings during service or thereafter, are not enhanced by 
any additional medical comment, and appear to be conclusory 
in nature.  In addition, it is not apparent that Dr. Scholl 
reviewed the veteran's service medical records.  On remand, 
Dr. Scholl should be contacted and afforded an opportunity to 
supplement his letters with additional comment.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, given the complex history and nature of the 
veteran's claim, which include the veteran's POW status 
during service, the evidence of severe weight loss during 
such captivity, the possibility of application of the 
presumptive provisions at 38 C.F.R. § 3.309(c) (which include 
optic atrophy associated with malnutrition), Dr. Scholl's 
opinions, the possibility of a relationship to his service-
connected PTSD, and the possibility of interrelated eye 
disorders, the Board is convinced that a remand is required 
to afford the veteran a comprehensive ophthalmologic and 
neuropsychiatric examinations in order to determine the 
nature and etiology of the veteran's eye disorders.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
an eye disorder that he would like 
considered in connection with his current 
claim.  If the veteran indicates that 
additional records are available, the RO 
should obtain and associate those records 
with the claims file.  

2.  The veteran should be afforded an 
opportunity to contact Dr. Scholl and 
request that he supplement his opinions 
in his letters of September 1998 and 
March 1999.  If the veteran avails 
himself of this opportunity, he should 
request that Dr. Scholl provide a current 
diagnosis of the veteran's eye 
disorder(s), and any other supporting 
rationale for his conclusion that the 
veteran has an eye disorder related to 
his service or to the service connected 
PTSD.  

3.  The RO should afford the veteran VA 
ophthalmologic and neuropsychiatric 
examinations.  The purpose of these 
examinations is to determine the nature 
and etiology of any current eye disorder.  
A complete history of the veteran's eye 
problems should be elicited from the 
veteran and from the available medical 
records.  All specialized testing should 
be completed as deemed necessary by the 
examiners.  In particular, the examiners 
should expressly state an opinion as to 
whether the veteran currently has an eye 
disorder (other than refractive error) in 
either eye.  If an eye disorder is found 
one or both eyes, the examiners should 
state whether it is at least as likely as 
not that such eye disorder is related to 
his service, including the veteran's POW 
experiences, or to his PTSD.  A clear 
rationale should be furnished for all 
opinions rendered.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



